Citation Nr: 1209416	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO. 07-16 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a back disorder. 

2. Entitlement to service connection for a bilateral hip disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & Wife


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1982 to December 1992. 

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. The Veteran attended a hearing before the undersigned in October 2009. The appeal was remanded for additional development in March 2010.

In an April 2010 statement, the Veteran discussed his cellulitis, type II diabetes, hypertension, left shoulder, hands, buttocks, knees, ankles, and broken second rib. In a July 2011 statement, the Veteran discussed, tinea pedis, hearing loss, kidney issues, liver issues, pneumonia, broken bones in his feet, his knees, his ankles, his buttocks, his neck, and being obese. Some of these may be claims for increased ratings or service connection. These matters are REFERRED to the RO for proper development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The prior remand ordered the RO/AMC to obtain the records of several providers, including those of Dr. Chris DeWeese (Chiropractor). Only partial records from this provider are in the claims file. See SSA Records from Dr. DeWeese (2001-2001) and Veteran's Statement (June 2010) (SSA records contain older Dr. DeWeese records). When the RO/AMC attempted to obtain records from this provider, they inadvertently sent the request to the wrong address. See Internal Email (July 28, 2011). It does not appear that the request was ever resent. These records should be obtained. 

The Veteran contends that his back disorder and bilateral hip disorder are due to an in-service fall while he was unloading a helicopter. See Hearing Transcript at 4. He reports that his back and hips have bothered him since that incident, and that he sought treatment for the problems post-service. Id. at 4-8 and VA Treatment Recs. (Aug. 1995). The Veteran can attest to factual matters of which he had first-hand knowledge. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). Furthermore, service treatment records show complaints of back and hip pain. See STRs (July 1985, Aug. 1985, Mar. 1988, & December 1989). In addition, post-service treatment records showing treatment for the hips and back within four years of service. See VA Treatment Recs. (Aug. 1995). Despite this, a June 2010 VA examiner stated that service treatment records were silent for back and hip complaints, did not discuss the Veteran's contentions, and failed to discuss continuity of symptomatology. An addendum to this examination must be obtained. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Given the amount of time that will pass while this Remand is processed, updated VA treatment records should be obtained. 38 C.F.R. § 3.159 (2011). The most recent records in the claims file are dated February 2011 from the Memphis VA Medical Center (VAMC) and May 2011 from the Mountain Home VAMC.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's complete treatment records from Dr. Chris DeWeese. Evidence of attempts to obtain these records should be associated with the claims file. 

2. Obtain the Veteran's current (from 2011 forward) and complete VA treatment records from all VA facilities, including the Memphis VAMC and Mountain Home VAMC. Evidence of attempts to obtain these records should be associated with the claims file.


3. Obtain an addendum to the June 2010 VA examination in order determine the nature and etiology of any current back or hip disorder. The entire claims file must be made available to the VA examiner. Pertinent documents should be reviewed, including service treatment records, VA and private treatment records, and the Veteran's statements. 
The examiner should offer an opinion as to whether at least as likely as not (50/50 probability) any back or hip disorder had its onset in service, has been continuous since service, is related to service, or was aggravated by service or a service-connected disability.

In reaching an opinion, the examiner's discussion should include comments regarding the following evidence:

* The Veteran's reports that he injured himself when he fell while unloading a helicopter and has had continual back and hip pain since that time. See Hearing Transcript.
* Service treatment records showing complaints of back and hip pain. See STRs (July 1985, Aug. 1985, Mar. 1988, & December 1989).
* The Veteran's reports that his back and hips have bothered him since the helicopter incident, and that he sought treatment for the problems post-service. Id. at 4-8 and VA Treatment Recs. (Aug. 1995).
* Post-service treatment records showing treatment for the hips and back within four years of service. See VA Treatment Recs. (Aug. 1995).

The examiner should discuss whether the Veteran's reports of continuing symptoms are consistent with the medical principles involved.

All necessary diagnostic testing should be conducted and commented upon by the examiner. All opinions should be supported by a clear rationale. 

4. After completing the above action, the claim should be readjudicated. If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

